The rehearing in this cause is sought upon the ground that the conflicting evidence as to the provocation, leading up to the homicide, does not warrant the extreme penalty. It can not *Page 501 
be denied that the case is one in which there is a sharp conflict in the evidence. It is one, however, in which the respective theories of the State and the defendant are supported by testimony of a definite and positive character.
After a careful review of the record, with full consciousness of the serious nature of the case, we have found no departure from the rules of procedure laid down by our law for bringing before the jury the facts, and advising them of the law to the end that they might perform the duty imposed upon them of solving the controversy. They had the privilege of measuring the punishment to be assessed. This court has no such authority. Though its members might feel that if they were sitting as jurors they would render a judgment less harsh, they could not upon this account alone set aside the verdict without doing violence to the duty, painful at times, to order an affirmance of judgments where the evidence is sufficient, the rules of law followed, and nothing to indicate that the jury was not impartial, nor that the trial was unfair.
The motion for rehearing is overruled.
Overruled.